Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9,11-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki (5,411,923), for reasons of record.
Claim(s) 1,7,10,12,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (5,411,923) further in view of Suzuki et al (5,316,856), for reasons of record.
Response to Arguments
	Applicants argument that Suzuki ‘923 teaches the alpha and beta SIALON ratios in volume % while the claims are weight % therefor the conclusion that sintered ceramic is the same as that claimed cannot be made is not persuasive in overcoming the rejection.
	Firstly claims 1,5-18 do not require any proportions making it unclear how critical the weight ratios are in the instant invention. Secondly, both alpha SIALON and Beta SIALON would be expected to have about the same weight do to the similar chemical composition therefor it would be expected that the weight ratios would be approximately the same as the volume ratios. Also, Suzuki ‘923 teaches an alpha/alpha+beta ratio of at least .6 in the surface and beta/alpha+beta ratio of at least .6 at least overlapping the amounts set forth in claims 2-4.
	Applicants further argue Suzuki ‘923 fails to provide any disclosure regarding the location of the additive phase and Suzuki et al ‘856 teach the additive phase is in the surface.
	It should be noted claims 7-9,11-14 are rejected over Suzuki ‘923 alone. Suzuki ‘923 teaches the silicon nitride base sintered body may include the third phase (column 4, lines 3-16) therefor the entire sintered body includes the third component. Suzuki et al ‘856 is relied upon for teaching the inclusion of melilite Y2Si3N4O3 improves the wear resistance of the sintered body.
With respect to claim 12, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Suzuki et al ‘856 teaches the presence of melilite in both the surface and the bulk regions by teaching “melilite, is mainly crystallized as the surface portion, and contained therein in a higher proportion than in the interior portion” (column5, lines 40-48).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
08/10/2022